DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 23 – 26  are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Greenbaum on May 9, 2022.
The application has been amended as follows:
Claims 13 – 22 and 27 – 28 (canceled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Arguments/remarks in Response after Final Action dated April 28, 2022 to claims 23 – 26  are persuasive and after further consideration, independent claims 23 and 25 are allowed. 
Although Wakatsuki in view of Kaminaga and Puyplat generally teaches a device foe sensing an environment of a vehicle with the limitations of the claims, Wakatsuki alone or in combination with Kaminaga and Puyplat fails to teach, suggest or make obvious at least one movable wiper blade configured to curve toward the direction of motion and have a constant angle of curvature with respect to the direction of motion, with the additional elements of the claims as required by claims 25 and 26.
Claims  24 and 26 are allowable as being dependents of allowed claims 23 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723